--------------------------------------------------------------------------------

Exhibit 10.3
 
AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT
 
This Amendment No. 1 to Securities Purchase Agreement, dated as of September 16,
2009 (this “Amendment”), is made by and between Rexahn Pharmaceuticals, Inc., a
corporation organized and existing under the laws of Delaware (the “Company”),
and Teva Pharmaceutical Industries Limited, a limited liability company
organized and existing under the laws of Israel (the “Purchaser”).  Any
capitalized term not defined herein shall have the meaning for such term
specified in the Securities Purchase Agreement (as defined below).
 
WHEREAS, the Company and the Purchaser entered into a Securities Purchase
Agreement, dated as of June 26, 2009 (the “Securities Purchase Agreement”); and
 
WHEREAS, the Purchaser and the Company wish to amend the Securities Purchase
Agreement to restructure the consideration payable by the Purchaser at the
Initial Closing and the Second Closing and to revise the anticipated timing of
the Initial Closing, as set forth herein.
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Purchaser agree as follows:
 
1.             Section 1.8 of the Securities Purchase Agreement is hereby
deleted in its entirety and replaced with the following:
 
“1.8          Initial Aggregate Purchase Price” means $3,500,000.”
 
2.             Section 2.1(c)(ii)(A) of the Securities Purchase Agreement is
hereby deleted in its entirety and replaced with the following:
 
“(A)           the Initial Aggregate Purchase Price of $3,500,000 by wire
transfer of immediately available funds to the account of the Company;”
 
3.             Section 2.1(d)(i)(E) of the Securities Purchase Agreement is
hereby deleted in its entirety and replaced with the following:
 
“(E)           Pre-Clinical Development Requirements; R&D Program; R&D
Budget.  The Purchaser and the Company shall have agreed upon (1) a set of
requirements to apply to the pre-clinical development of RX-3117 (the
“Pre-Clinical Development Requirements”); (2) the R&D Program; and (3) a budget
(the “R&D Budget”) to govern the expenditure of the $3,500,000 of the Initial
Aggregate Purchase Price to be allocated to the R&D Program as provided in
Section 2.3(a);”

 
 

--------------------------------------------------------------------------------

 

4.             Section 2.2(a) of the Securities Purchase Agreement is hereby
deleted in its entirety and replaced with the following:
 
“(a)          No sooner than 60 days prior to the scheduled exhaustion (pursuant
to the R&D Budget) of the $2,000,000 of the Initial Aggregate Purchase Price
allocated to the R&D Program, or at such other time as may be mutually agreed
upon by the Company and the Purchaser, the Company shall deliver to the
Purchaser an updated R&D Budget (the “Updated R&D Budget”), which Updated R&D
Budget, together with an expenditure schedule and payment mechanism for the
remaining funding of the R&D Program, shall be subject to the written approval
of the Purchaser.”
 
5.             Section 2.2(f)(i) of the Securities Purchase Agreement is hereby
deleted in its entirety and replaced with the following:
 
“(i)           The Company shall sell and issue to the Purchaser, and the
Purchaser shall purchase from the Company, the Additional Shares for an
aggregate purchase price equal to (a) $750,000, plus (b) the additional amount
(if any) required to complete funding of the R&D Program pursuant to the Updated
R&D Budget (together, the “Additional Aggregate Purchase Price”).”
 
6.             Sections 2.3(a) and 2.3(b) of the Securities Purchase Agreement
is hereby deleted in its entirety and replaced with the following:
 
“(a)          $2,000,000 of the Initial Aggregate Purchase Price to fund the R&D
Program; provided, that the Company shall conduct the R&D Program strictly in
accordance with the R&D Budget; and provided, further, that the R&D Program
and the R&D Budget and each update to R&D Program and the R&D Budget shall form
a part of this Agreement and constitute an amendment hereto;
 
(b)           $1,500,000 of the Initial Aggregate Purchase Price for general
working capital and other corporate purposes; and”
 
7.             Section 2.3(c) of the Securities Purchase Agreement is hereby
deleted in its entirety and replaced with the following:
 
“(c)          $750,000 of the Additional Aggregate Purchase Price for general
working capital and other corporate purposes, and the balance of the Additional
Aggregate Purchase Price (if any) strictly in accordance with the terms of the
Updated R&D Budget, including, without limitation, the expenditure schedule and
payment mechanism included therewith.”
 
8.             Satisfaction of Conditions to Initial Closing.  Upon execution of
this Amendment by the Company and the Purchaser, the conditions to the
respective obligations of the parties to effectuate the Initial Closing set
forth in Section 2.1(d)(i) of the Securities Purchase Agreement shall be deemed
satisfied or waived by the party entitled to the benefit thereof. The Initial
Closing shall occur no later than September 30, 2009.
 
2

--------------------------------------------------------------------------------


 
9.             No Modification. Except as specifically amended hereby, the
Securities Purchase Agreement shall continue in full force and effect unmodified
and the parties hereby reaffirm the same.
 
10.           Governing Law. This Amendment shall be governed by, construed and
enforced in accordance with the internal laws of the State of New York, without
regard to principles of conflict of laws.
 
11.           Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original and all of which shall be
deemed to be one and the same instrument, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  A facsimile or
electronic transmittal (e.g. pdf) signature shall be deemed to be an original
signature for purposes of this Amendment.
 
12.           Amendment. The terms and conditions of this Amendment or the
Securities Purchase Agreement may not be amended or waived, except with the
prior written consent of each party hereto.
 
[Remainder of page intentionally left blank; signature page to follow]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties, intending to be legally bound, executed this
Amendment as of the date first above written.

 

 
The Company
     
REXAHN PHARMACEUTICALS, INC.
           
By:
/s/ Rick Soni  
Name:
Rick Soni  
Title:
President & COO              
The Purchaser
     
TEVA PHARMACEUTICAL INDUSTRIES LIMITED
           
By:
/s/ Aharon Schwartz  
Name:
Aharon Schwartz, Ph.D.  
Title:
Vice President Innovative Ventures              
By:
/s/ Josh Levine  
Name:
Josh Levine  
Title:
Senior Director Innovative Ventures

 
 
4

--------------------------------------------------------------------------------